Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Adaptive Memory Map Switch (AMMS) for System on Chip (SoC).

With respect to claims 1, 13, and 18, Adaptive Memory Map Switch (AMMS) suggests system comprising: a first processor in an improved performance mode connected to each of a first port and a second port via a connection circuit (AMMS featuring central processing unit with heterogeneous multi-core processor architecture PAC Duo+, providing high performance and low power connection to internal AHB bus and external AHB bus (master and slave port; II Proposed Architecture) through a special interface as a bridge) [Fig. 1; Intro 2nd, 3rd, and 4th Par]; a second processor in a reduced power consumption mode connected to only one of the first port and the second port via the connection circuit ((ARM CPU)  being a reduced instruction set computing (RISC) CPU connected to programmed channel as needed); and an address remapping circuit in communication with the first processor and configured to remap an original address to a remapped address when a memory accessed by the first processor is shared with the second processor (the AMMS uses control, a shared memory and one circuit switch  to charge of channel assignment and address mapping according to register settings of control unit, i.e., the SoCs each assigned a range of fixed memory address for share memory address) [Page 1640, 1st, 2nd and 3rd Par.) .

With respect to claim 2,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the first processor is a multimedia processor (complex system of receiver, baseband system and video decoding system [Page 1640, Implementation Example], and the second processor is a modem processor [the ARM CPU packing up the output of PACDSP into ethernet package, Page 1641 (Performance Improvement)].

With respect to claims 3 and 16,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the first processor is a CPU, and the second processor is a modem processor(complex system of receiver, baseband system and video decoding system [Page 1640, Implementation Example; the ARM CPU packing up the output of PACDSP into ethernet package, Page 1641 (Performance Improvement)].

With respect to claims 4 and 15,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the memory includes a first memory accessed via the first port, and a second memory accessed via the second port (AHB bus as our bus interface including master and slave ports; channel control featuring controlling channel uses and channel control by locking and freeing channel). configurable

With respect to claim 5,  Adaptive Memory Map Switch (AMMS) suggests the system wherein, in the improved performance mode, a bandwidth balance is adjusted among the first memory and the second memory (the AMMS to control working frequency of each SoC reprogramming such that the SoC0 can use small memory space to map the whole memory space of the SoCN).
 
With respect to claims 6 and 20,  Adaptive Memory Map Switch (AMMS) suggests the system wherein, in the reduced power consumption mode, only one of the first memory and the second memory is used to focus a memory bandwidth onto the only one of the first memory and the second memory (the AMMS to control working frequency of each SoC reprogramming such that the SoC0 can use small memory space to map the whole memory space of the SoCN).

With respect to claim 7,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the first processor accesses both the first memory and the second memory, and the second processor accesses only one of the first memory and the second memory (the SoCs communicate and hand over data with each other by the proposed AMMS module; AHB bus as our bus interface including master and slave ports; channel control featuring controlling channel uses and channel control by locking and freeing channel)

With respect to claim 8,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the address remapping circuit partitions the memory (ARM CPU of each SoCs handles with the data flow and the control of peripherals; the SoCs communicate and hand over data with each other by the proposed AMMS).

With respect to claim 9,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the address remapping circuit is connected to the second processor (ARM CPU of each SoCs handles with the data flow and the control of peripherals; the SoCs communicate and hand over data with each other by the proposed AMMS).

With respect to claim 10, 14, and 19,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the address remapping circuit is connected to share the first processor and the second processor (PAC Duo+, providing high performance and low power connection to internal AHB bus and external AHB bus (master and slave port) through a special interface as a bridge; ARM CPU)  being a reduced instruction set computing (RISC) CPU).

With respect to claim 11,  Adaptive Memory Map Switch (AMMS) suggests the system wherein the address remapping circuit includes: a first selector; a second selector; a first remapper coupled to a first address; and a second remapper coupled to a second address (requirements of accessing address that exceed memory space of external input or output, the AMMS can be reprogrammed to remap the requirements of address with unused channels).

With respect to claims 12, 17, and 20,  Adaptive Memory Map Switch (AMMS) suggests the system wherein wherein the first processor in the improved performance mode includes a high-performance processing device, and the second processor in the reduced power consumption mode includes a low-performance processing device (PAC Duo+, providing high performance and low power connection to internal AHB bus and external AHB bus (master and slave port) through a special interface as a bridge; ARM CPU)  being a reduced instruction set computing (RISC) CPU).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. -J. Yang, H. -C. Liu, K. -M. Ji, C. -H. Cheng, Y. -F. Sun and Y. -C. Chang, "Adaptive Memory Map Switch for System on Chip," 2012 IEEE 14th International Conference on High Performance Computing and Communication & 2012 IEEE 9th International Conference on Embedded Software and Systems, 2012, pp. 1639-1642.
K. Pei and G. Zhang, "Inter-processor Communication Interface Design in Complementary Multiprocessor Systems," 2009 International Conference on New Trends in Information and Service Science, 2009, pp. 707-710.
L. A. D. Bathen and N. D. Dutt, "Software Controlled Memories for Scalable Many-Core Architectures," 2012 IEEE International Conference on Embedded and Real-Time Computing Systems and Applications, 2012, pp. 1-10.
M. Diaz Nava et al., "An Open Platform for Developing Multiprocessor SoCs", IEEE Computer, vol. 38, No. 7, pp. 60-67, Jul. 2005.
WO 2007002425 A1 (SANKARAN et al) teaching  apparatus including remapping circuit to facilitate access of one or more I/O devices to a memory device for direct memory access (DMA) transactions, the remapping circuit includes a translation mechanism to perform memory address translations for I/O DMA transactions via address window-based translations.
WO 2014092884 A1 (Stewart et al) teaching method for dynamically allocating a memory subsystem in a portable computing device, the method involving fully interleaving a first portion of a memory subsystem having memory components with asymmetric memory capacities, a second remaining portion of the memory subsystem being partial interleaved according to an interleave bandwidth ratio.
US 20090049220 (Conti et al) teaching electronic interrupt circuit including an interrupt-related input line, a security-related status input line, a context-related status input line, and a conversion circuit having plural interrupt-related output lines and selectively operable on said interrupt-related input line depending on an active or inactive status of each of said security-related status input line.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136